Title: To John Adams from Samuel Tucker, 9 May 1778
From: Tucker, Samuel
To: Adams, John


     
      Sir
      Bourdeaux May 9th. 1778
     
     These with my Regards to your Honour, acquainting you of my receiving your kind Epistle by the Docter and will engage myself to take all the Care possible of the Articles that I may receive of your Worthey friend John Brondfield Esqr. and will see them safe Delivered to Mrs. Adams, please God, I should arrive safe with my Ship after a short Cruze. Pray Sir excuse my not Writing more perticular nor frequenter, being so much troubled with one thing and another that I neglect my Duty in that Respect, but I hope to get my Ship in Readiness within two or three Days of the Time I wrote your Honour but I’ve been vasley detained. I’ve had the Misfortune to loose poor Cavey who fell over Board on the 5th Instant and was Drowned about 6 oClock in the Morning. I regret the loss of him very much, he became a very good and useful Officer since your departure from hence. A Ship arrived from the Coast of Guinea last Evening, which gives an Account of one of our Frigates takeing three Ships all Slaved fitt for Sea. I think it must be the Verginia Capt. Nicholson. I Remain sir with Respect your Most Humble Servt.
     
      Saml Tucker
     
    